El Juez Asociado Señor Dávila
emitió la opinión, del Tribunal.
Convicto el apelante en el año 1958 por el Tribunal Superior, Sala de Caguas, de escalamiento en primer grado subsiguiente, le fue impuesta una pena de 2 a 15 años de presidio. Apeló, mas luego desistió del recurso interpuesto. Cuando ya había extinguido tres años de la condena, radicó un recurso de hábeas corpus en el Tribunal Superior, Sala de San Juan. El hábeas corpus fue trasladado para verse ante la Sala de Caguas. El día señalado para la vista, cuando el apelante tuvo conocimiento de que el recurso se vería ante el mismo juez que lo sentenció, manifestó que desistía de su petición. Cf. Capeles v. Delgado, 83 D.P.R. 694 (1961). El fiscal entonces llamó la atención del juez al hecho de que cuando el acusado fue procesado había aceptado una alegación sobre reincidencia que figuraba en la acusación y esto hacía imperativo que se le impusiera una pena mínima de 10 años por el segundo delito. Art. 56 del Código Penal, 33 L.P.R.A. see. 131. Durante este incidente el apelante no estuvo asistido de abogado.(1) El juez, en vista de lo alegado por el fiscal, inmediatamente dejó sin efecto la sentencia impuesta tres años antes y pronunció una nueva condenándolo a sufrir una pena de 10 a 15 años de presidio. Al día siguiente el juez sentenciador dejó sin efecto la sentencia dictada por no haber estado el apelante asistido de abogado en el acto de pronunciar-la y ordenó se le citara para una fecha posterior. Surge que al dictar sentencia posteriormente estuvo asistido de abogado. Le impusieron de 10 a 12 años.
Recurrió ante nos y le nombramos abogado para que le brindara ayuda legal.
*837El abogado designado levanta la cuestión de que la nueva sentencia impuesta es contraria a derecho. Sostiene que no se podía alterar la pena que se le impuso en el año 1958 una vez comenzara a extinguirla.
En Santiago v. Jones, 74 D.P.R. 617 (1953) expusimos la regla general sobre esta materia así:
“La facultad de un juez sentenciador para reconsiderar una sentencia impuesta dentro de un proceso criminal, se encuentra restringida por ciertas normas que deben esclarecerse antes que se pueda llegar a una conclusión definitiva. La primera norma es que el sentenciado debe encontrarse todavía bajo la custodia del tribunal sentenciador, sin haber empezado a cumplir ninguna parte de la sentencia original; la segunda norma es que la recon-sideración no se produzca a menos que un error en el nombre, en la pena impuesta, o en la aplicación de la ley a los hechos proba-dos en el proceso, justifiquen la reconsideración de la sentencia original; la tercera norma es, que existan ciertas circunstancias que justifiquen la mitigación o la agravación de la sentencia.”
Lo anterior expone la regla general. Se refiere a las sen-tencias válidas.
El caso de Santiago trataba de un acusado a quien un juez había impuesto una sentencia válida y luego de senten-ciado el acusado se había dado a la fuga. El juez luego que fue apresado reconsideró su primera sentencia e impuso una más onerosa. Se resolvió que podía hacerlo.
En otro caso resuelto por este Tribunal en que se expone la regla general, Pueblo v. Carbone, 59 D.P.R. 610 (1941), la pena impuesta originalmente era válida. Acusado de acometi-miento y agresión simple el juez lo declaró convicto y le impuso $2.00 de multa. Al solicitar reconsideración le impuso $5.00. Resolvimos que había abusado de su discreción y restablecimos la pena original.
En Pueblo v. Tribl. Superior, 81 D.P.R. 904 (1960) se citan los dos casos anteriores haciéndose referencia a la doc-trina en ellos expuesta, pero los hechos que se consideraban se relacionaban con el archivo y sobreseimiento de ciertas acusaciones.
*838En la recopilación de jurisprudencia que aparece en la Anotación, Criminal Law Changing Sentence, 168 A.L.R. 706, a la pág. 719, se expone la doctrina según ha sido enunciada por la inmensa mayoría de los casos:
“Es generalmente aceptado que una sentencia nula — una que la corte no tiene jurisdicción o autoridad para imponer — puede ser reemplazada en cualquier momento, antes o después de haber comenzado su ejecución o de haber expirado el término de la corte,(2) por una sentencia válida; en tal caso la corte senten-ciadora está autorizada para substituir una sentencia legal y válida por la nula anterior.” (3)
En el caso de Hayes v. United States, 249 F.2d 516 (D.C. Cir. 1957) cert. den. 356 U.S. 914 (1958) se estudian las distintas reglas relacionadas con esta materia. Se expone que si la sentencia original es válida, posteriormente no se puede aumentar si se ha empezado a extinguir. Se hace referencia además a la regla que luego expusimos en Pueblo v. García, 83 D.P.R. 430 (1961). Si el acusado apela o radica un hábeas corpus, para atacar una sentencia inválida se ha sostenido que la corte al dictar nueva sentencia puede aumentarle la pena. Luego de exponer estas dos situaciones sostiene que si la sentencia dictada no se ajusta a la pena establecida por la ley, la corte tiene autoridad para dictar una nueva que se ajuste a la.ley aunque la pena original haya comenzado a *839extinguirse. Considera el caso de Bozza v. United States, 330 U.S. 160 (1947) que seguimos en Pueblo v. García, y luego de analizarlo a la luz de los hechos que presentaba termina diciendo:
“En Bozza se dijo que la sentencia original constituía un ‘castigo nulo’ ya que era sólo para encarcelamiento y no incluía multa, a pesar de que el estatuto también imponía multa. Es cierto que sólo habían transcurrido cinco horas hasta el momento de corregirse y que en el interim el acusado, aunque en un lugar de detención federal, no había sido llevado a una penitenciaría; pero esto parece no haber sido la base para la decisión en el sentido de que no había habido doble exposición. La Corte dijo que el error en la sentencia había sido por inadvertencia, como lo fue en el presente caso, y que, si el error no podía ser corregido en la manera en que allí se hizo, no se podría imponer una sen-tencia válida, resultando así que un prisionero, cuya culpabilidad había sido establecida en juicio escaparía al castigo totalmente. La Corte continuó:
“La Constitución no dispone que el sentenciar sea un juego donde una jugada equivocada por el juez conceda la inmunidad al prisionero. Véase King v. United States, 69 App. D.C. 10, 15, 98 F.2d 291, 296. En este caso la corte ‘sólo echó a un lado lo que no tenía autoridad para hacer y substituyó lo que requería la ley que se hiciera al ser convicto el acusado’. In re Bonner, supra, [151 U. S. 242] a la página 260, 14 S. Ct. [323] a la página 327, 38 L.Ed. 149. No sometió al peticionario a una doble exposición por el mismo delito.”
“Creemos que debemos aplicar el fallo de Bozza al pre-sente caso. La ley de julio 18 de 1956 especificaba la penali-dad; ninguna otra podía ser válidamente impuesta. Es cierto que el acusado había comenzado a servir la pena; pero según entendemos Bozza, el tiempo así cumplido no constituía un castigo válido cuyo aumento, para ajustar la sentencia a derecho, constituyera doble exposición. Asumimos que para evitar la doble exposición la nueva sentencia debe ser efectiva retroactivamente a la fecha de la sentencia original; esto es, *840que no se requiere al acusado cumplir nuevamente el tiempo que estuvo encarcelado por razón de la sentencia nula.”
Así vemos que la Regla que enunciamos en Santiago se circunscribe a las sentencias que han sido dictadas válida-mente de acuerdo con lo establecido en la ley. Al mismo efecto: Reyes v. United States, 262 F.2d 801 (5th Cir. 1959); Orrie v. United States, 302 F.2d 695 (8th Cir. 1962); Mathes v. United States, 254 F.2d 938 (9th Cir. 1958); United States v. Krimsky, 207 F.Supp. 208 (C. S.D. N.Y. 1962); State v. Porks, 36 N.E.2d 42 (Ohio 1941); State v. Shilinsky, 81 N.W.2d 444 (Iowa 1957); People ex rel. Abrahamson v. Snyder, 81 N.Y.S.2d 538 (1948); 83 N.Y.S.2d 82 (1948); Anotación, Criminal Law—Changing Sentence, 168 A.L.R. 706-719; Nota, The Judicial Finality of Criminal Sentence, 44 Harv. L. Rev. 967 (1931).
La teoría es que una sentencia dictada contrario a lo que dispone la ley es nula e inexistente. El tribunal carece de poder para dictarla “. . . [L]os estatutos de penalidad son jurisdiccionales, es decir; . . . limitan el propio poder de la Corte”. De Benque v. United States, 85 F.2d 202 (D.C. Cir. 1936). Si la ley establece como mínimo diez años el juez no puede imponer dos. Su actuación es nula porque está contra lo expresamente establecido por el estatuto. Y el juez puede en cualquier momento corregir el error para ajustar la sentencia a lo ordenado por la ley. En State v. Peters, 366 P.2d 148 (N.M. 1961) cert. den. 82 S.Ct. 849, se expresó así el tribunal al considerar una cuestión similar a la que aquí estudiamos:
“El apelante sostiene que la primera sentencia era mera-mente irregular y que, habiendo sido cumplida en parte por él, la corte carecía de jurisdicción para alterar dicha sentencia. Carece de méritos dicha contención. Si el acusado hubiera sido confinado por disposición de una sentencia válida, tal vez una mayor discusión del asunto estaría justificada y posiblemente un resultado distinto surgiría; sin embargo, tal no es el caso. Las sentencias deben ser impuestas según prescribe el estatuto. § 41-17-1 1953 Comp. La primera sentencia no era meramente *841irregular; no siendo una autorizada por ley era nula y el Juez Swope estuvo justificado en desecharla como una mera futilidad. State v. Lucero, 48 N.M. 294, 150 P.2d 119; Jordan v. Swope, 36 N.M. 84, 8 P.2d 788; In re Lujan, 18 N.M. 310, 137 P. 587. Véase Notas en 69 A.L.R. 1177, 141 A.L.R. 1225 y 168 A.L.R. 706. Compárese Ex parte DeVore, 18 N.M. 246, 136 P. 47. Y una sentencia nula puede ser eliminada aun cuando haya sido ejecutada parcial-mente. United States v. Bozza, 3 Cir. 155 F.2d 592; Bryant v. United States, 8 Cir. 214 F. 51, State ex rel. Cutrer v. Pitcher, 164 La. 1051, 115 So. 187.”
Y en Mathes v. United States, 254 F.2d 938 (9th Cir. 1958) se dice: “Está bien establecido que una sentencia que no se ajusta a la letra del estatuto penal es, no sólo errónea, sino nula.” Ver además Johnson v. Hand, 367 P.2d 70 (Kan. 1961).
Es conveniente apuntar que aun las sentencias que al dictarlas se ajustan a la ley pueden ser alteradas después de comenzarse a extinguir si la alteración beneficia al confinado. United States v. Benz, 282 U.S. 304 (1931).
El caso de Benz dispone además de la contención al efecto de que los tribunales no tienen poder para alterar las sentencias una vez que se han comenzado a extinguir. Si se pueden reducir después que el acusado ha pasado de la custodia judicial a la ejecutiva, evidentemente también hay poder para corregir las sentencias cuando la impuesta no se ajusta a lo establecido expresamente por la ley, si no hay otro impedimento legal. La Regla 35 de las de Procedimiento Federal(4) autoriza a las cortes federales a corregir una sentencia ilegal en cualquier momento. Si fuera contraria a *842la Constitución por violar la separación de poderes — que es la base de la tesis de quienes sostienen que no hay autoridad para hacerlo porque ha pasado el acusado de la custodia de lo judicial a la ejecutiva — una regla de procedimiento no podría autorizarlo. Como se dijo en United States v. Krimsky, supra, esa regla sólo codificó el estado de derecho existente. Se ha sostenido que éste es un poder inherente que tienen los tribunales. Lyons v. Goldstein, 47 N.E.2d 425, 429 (N.Y. 1943); People v. Hemmerich, 162 N.Y.S.2d 701 (1957). Y si la defensa de doble exposición fuera aplicable a hechos como los que presenta este caso, una regla de procedimiento tam-poco podría impedir su aplicación.
Ya este Tribunal en el caso de Estremera v. Jones, 74 D.P.R. 202 (1952) había adoptado la doctrina al efecto de que si la sentencia es nula, por no ajustarse a la ley la misma podía ser reconsiderada en cualquier momento a instancias del propio tribunal sentenciador.
En Estremera se impuso una sentencia con fecha 23 de diciembre de 1946 condenando al peticionario a cumplir de 2 a 8 años de presidio. Luego en 28 de marzo de 1950 fue condenado en dos casos tras haberse declarado culpable y se le impuso una pena de 2 a 8 años de presidio en cada caso para ser cumplida concurrentemente con la pena impuesta en el primer caso. “El 27 de febrero de 1951 el Tribunal de San Juan, motu proprio, hizo comparecer ante dicho tribunal al peticionario, representado por un abogado, y en corte abierta la corte modificó las sentencias del 28 de mayo de 1950 dis-poniendo que las mismas fuesen cumplidas concurrentemente después que el convicto hubiese extinguido la de dos a ocho años de presidio que le fuera impuesta el 23 de diciembre de 1946.” Al día siguiente esta última sentencia fue reconside-rada para reducir las correspondientes a los últimos dos casos al término de 1 a 3 años pero siempre concurrentes y para ser extinguidas al terminar de cumplir la primera sentencia. El juez basó su actuación al disponer que las sentencias im-*843puestas en los dos últimos casos deberán comenzarse a ex-tinguir luego de cumplida la primera, en lo dispuesto en la See. 3 inciso (e) de la Ley Núm. 108 de 12 de mayo de 1943, 34 L.P.R.A. see. 1033. Así el tribunal lo que hizo fue ajustarla a lo expresamente establecido en la ley.
Resolviendo la cuestión expresamos:
“Carece de validez una modificación de sentencia que im-plique un aumento en el castigo o en la pena impuesta a un acusa-do especialmente cuando este último ha empezado a cumplir la sentencia original, [citas] Si en dos sentencias se ha determinado que ambas han de ser cumplidas concurrentemente, carece de validez una modificación posterior de ambas sentencias al efecto de que ellas se cumplan en forma consecutiva, ya que ello envuelve un aumento en el castigo o en la pena, [citas] Sin embargo, si las sentencias originales, o las penas impuestas por ellas son nulas o ilegales, ellas pueden ser modificadas posteriormente aun aumen-tando el castigo o la pena, [citas] Una actuación judicial inválida no debe conllevar consecuencias legales y el orden público debe permitir que se remedie en forma legal una sentencia que sea contraria a la ley. Debe protegerse en lo más posible el derecho de un acusado a no ser expuesto dos veces por el mismo delito, pero un acusado no debe estar en posición de recibir beneficios a base de un pronunciamiento judicial que sea contrario a la ley.”
Establecida la facultad que tienen los tribunales para corregir las sentencias que impongan contrario a la ley, no erró el tribunal de instancia al sentenciar de nuevo al ape-lante. Deberá abonársele el tiempo que haya extinguido cum-pliendo la sentencia dictada en el año 1958.

Se confirmará.

El Juez Asociado Señor Santana Becerra disintió en opinión separada en la cual concurren los Jueces Asociados Señores Belaval y Hernández Matos.

 El acusado tenía el derecho a estar representado por abogado en esa ocasión para, entre otras cosas, estar en condiciones de plantearle al juez que no procedía en derecho que se reconsiderara la sentencia de 1958, pero la realidad es que esa oportunidad la ha tenido ante nos. En nada se perjudica el que el asunto se plantee ante este Tribunal por primera vez. Además pudo haberlo planteado cuando se le dictó la sentencia en recon-sideración cuando el juez inquirió si había alguna razón por la cual no se podía dictar sentencia.


En la mayor parte de las jurisdicciones la ley establece un término dentro del cual los tribunales actúan. En Puerto Pico los tribunales de primera instancia actúan durante todo el año, no hay términos.


 En 5 Wharton’s Criminal Procedure, sec. 2191 (ed. 1957) se expone la regla en esta forma:
“Cuando una corte ha impuesto una sentencia que es nula, ya por falta de jurisdicción, ya por no autorizarla el estatuto relativo a dicho delito, ésta puede ser eliminada y substituida por una sentencia válida en cualquier momento, antes o después de haber comenzado a cumplirse la sentencia ... Si por el contrario, la sentencia originalmente im-puesta cae dentro de las facultades y poderes del tribunal sentencia-dor y es meramente errónea o irregular, tal sentencia no es inválida o nula y queda dentro de la regla aplicable que regula los cambios que se hagan a la sentencia una vez el acusado ha comenzado a ex-tinguirla.” (Énfasis suplido.)


 Dispone así la referida regla:
“The court may correct an illegal sentence at any time. The court may reduce a sentence within 60 days after the sentence is imposed, or within 60 days after receipt by the court of a mandate issued upon affirmance of the judgment or dismissal of the appeal, or within 60 days after receipt of an order of the Supreme Court denying an application for a writ of certiorari.”
En las nuevas Reglas de Procedimiento Criminal la 185 es similar a la 35 federal.